Case 3:17-cv-00007-GTS-ML Document 104-48 Filed 06/17/19 Page 1 of 4
Case 3:17-cv-00007-GTS-ML          Document 104-48 Filed 06/17/19 Page 2 of 4
      vsru v.*, vv vvvvr -v I \r-trrl_'-         ulrtrulttcilt! z.v_Z. rllgu uurvorl         rdgu cz, ul ou




YEETAI" NEWYOiX        trt50
      December     \2016




     Robert and Debra Spero




    RE,f
    Dear Mr. and Ms. Spero,

    You Ere hereby advlsed that the underslgned ls conslderlng
                                                                     susponclln6 upoo tnrtnrction the abovo-
    named student for flve (5) days or less ln relation
                                                        io tha following matter-:I       untoge.t i,, .on.lu.t
    that was huubordinate, disrupuve, vlolent, and enclangcred
                                                                    *J   *d.rcciloffiiy, nroinls, health or
 welfare       of hlmself or   others. Thls may lnclude b-ultylng, cyberbullying tliscrimtnation andlar
 harasrment as deflned lri the Vestal Code oi Condua.

 on Decenlber 2,2o].6,n tttet wltlt the school admlnlsffators ancl wos suspentted for 5 days.
                                                                                                 At
 that tlmo, he was tou fofiilliscuss the matter, However, several students carne to speo& with the
 adminlstrators orr.f       behalf becausefrhared with them that he was being suspe ndecl for
 'ho reason" and "lt was unfa[r,.

 on December 4        z016,l      posts on soctatmedla overthe past few days sub$antlally dlsrupted
 the schoot day at Vestat Hlgh iihool.

      ' The School Resource offlcer (sno) recelved several reports       thatfiad posted a vldeo of a
.       glrl ln a bedroom loading and untordlng a     on hls enapchat story
                                                      tun
      r   The School Resource Offlcer (SROI recelved several reports

          nl         had posted tweets/ retwsetson soctalmedla.
               o   "CtWBNGt2News to be acknowledged because I have no say, Vestal hlgh schoot ls
                   corrupt and unfair to lts colored students. And'we need help"
               o   "@wBNclzNews then she reportod me after r day for feellng threatened by me after             I
                   attempted to report her, and I ranstold t wasn't tohg|,
               o   "@ WgNe tZllews suspended fronr schoolfor calllng my teacher        a   raclst after belng
                   separetrd wlth 4 otherstudents because ofour color."




                                                                                Norlhotn
                                                                                Casu   No'
                                                                                     Hxhlblt No'
                                                                                                 P'2
                                                                                fl
Case 3:17-cv-00007-GTS-ML Document 104-48 Filed 06/17/19 Page 3 of 4




December 9, 2016
Page 2


             o   "End raclsm wlthln our schools, how are you supposed to teach the young mlnds whlle
                 yours ls stuck ln such an evll way #vestalhighschool"
             o   "How can you allow raclsm to brew withln your staff and dlsclpline the oni trylng to
                 shlne attention to the raclsm golng on tltruth will prevail"
             o   "l love being dlscrlrnlnated and preJudlced ln the vestal hlgh schoolsystem. Crazy how
                 racism wlll never fade away, we are stuck"
             o   "Me trylng to spread awareness to the raclsm I had to face ls nothlnB lvrong. I would
                 never hurt a soul, lfust wanted help. I love everyone"
             o   "We are all equal, because of the pigmentatlon of my skln means l'm, a danger to the
                 school? You are raclst, face lt you are a horrlble belngl"
             o   "Deforamtlon of character ls a crlme, because of my skln color you are Bonna say l'm
                 golng to klll people that's outrageous, you are a racist"
   a      The School Resource Offlcer (SRO) recelved calls from the State Pollce wlth concerns over the
          tweets and snapchat     videoJ       posted on social medla.
   a      The VH$ Administration, School Resource Officer (SRO), and the Counsellng and Guldance
          Offlce spent most of the day meetlng with concerned students and taking calls from concerned
          parents.
   a      ln light of the current cllmate of concern the school adrninlstration cancelled a state requlred
          emergency response lockdown drlll scheduled for December 9, 2016.

These   willful acts disrupted the normal operation of the schoolcommunity'

Such actlons, lf true, vlolated the followlng sectlons of the Code of Conduct:


Sectlon   Vl:B.X     Failing to comply with the dlrections of a teacher, school admlnlstrator, school
                     emptoyee, or other authorlzed school agent ln charge of students; or otherwlse
                     demonstratlng disrespect
Sectlon   Vl:C.l     Falling to comply wlth the directions of a teacher, school admlnlstrator, school
                     employee, or other authorlzed school agent ln charge of students.
Sectlon   Vl:D.5 Threatenlng to use any weapon       as noted ln the   deflnitlon of weapon in Sectlon ll.
Sectlon   Vl:E.6 lntlmldation,     whlch lncludes engaglng ln actlons or statements that put an lndivldual in
                     fear of bodily harm.

Sectlon Vl:E.20 Any wlllful act whlch dlsrupts the normal operatlon of the school communlty.


The student has been presented wlth an explanatlon          ofthe basis ofthe proposed suspenslon.

These events have been:           denled by the   student   or       admltted by the student.
                              -                                  -
Case 3:17-cv-00007-GTS-ML Document 104-48 Filed 06/17/19 Page 4 of 4
      case 3:17'cv-00007-GTs-DEp Document 29-2 Filed 05/08/j.7 page 54 of B0



   rDecembcrg 2016
   Page 3



   Upon request to me, you are hereby glven an opportunfi
                                                                             for an lnformal conferepce wlth the
   underslgned wfiere you may present thi student's
                                                                   version of the events and ask questlons of the
   complaln    ln   g   witnesses.

  lf you deslre an lnformal conference, I may be contacted ar7il7-2ilgtbetween the hours of
                                                                                             &fiI AM
  and 4o0 PM. lf I am not avritahle when you catf, please
                                                          leave your name and number, and I wlll r€tum
  your call' Y3u may, lf pu deslre, lndicate whether you
                                                            want such a confercnce by comphtlng the
  bottom of thls form and returnlnt the form to my ofilce so that tt wlll be recelved Ly oecember 13,
  20x'6. lf I do not hear from you on or before Tuesday, December 13, 2016, I wlll assume that you do
  not deslreto have ruch a meeflng.

  Due to the vlolent nature          rff            behavlor, an immediate suspenslon ls implemented effective
  December 9, 2016.

  Sincerely,

    fl.u{       r
 AlbertA. Penna
 lnterlm Prlnclpal

 An informal        confurance: _              ls   requested _           ls not requsstcd

 Date:   _-._-                   person ln parentalRelationshlp:
